Citation Nr: 0336748	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In December 2002, the veteran requested a video-conference 
hearing before the Board.  The hearing was scheduled for May 
2003; however, in correspondence submitted in the same month, 
the veteran withdrew his request for a hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.  Correspondence from 
the veteran's private physician, Dr. Thalken, dated in May 
2002 stated that the veteran's diagnosis of multiple 
sclerosis was substantiated in 1992; however, the physician 
treated the veteran in December 1988 for symptoms consistent 
with multiple sclerosis.  The RO should request medical 
treatment records from the veteran's private physician, Dr. 
Thalken.  38 C.F.R. § 3.159(c)(2) (2003).  The veteran is 
advised that he has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2003).  

The veteran contends in his initial claim of service 
connection that he incurred multiple sclerosis in service due 
to the receipt of mercury dental fillings during boot camp.  
In a statement submitted in June 2002, the veteran recalls 
that in 1977 he felt light headed, dizzy and confused.  
Towards the end of the year he began feeling sharp pains in 
his head and began to experience memory lapses.  He also 
described muscle twitches and losing his balance during 
service.  In a lay statement submitted by the veteran's 
former wife in December 2002, she stated that the veteran 
exhibited symptoms of multiple sclerosis as early as 1979, if 
not earlier.  She provided that the veteran would become 
disoriented and dizzy while driving.  While working as a 
boilermaker, the veteran was barely able to withstand the 
heat and would return home exhausted.  She contended that the 
effects of heat caused the veteran to suffer from headaches, 
excessive exhaustion, blurred vision and disorientation.  The 
veteran has not been afforded a VA examination to date for 
the specific purpose of determining the etiology of his 
diagnosed multiple sclerosis.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should take all necessary 
steps to obtain the treatment records 
from the veteran's private physician, 
Dr. Thalken.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed multiple sclerosis.  The RO 
should forward the veteran's claims 
file to the VA examiner.  This examiner 
should review the entire claims file 
and provide an opinion as to the likely 
date of onset of the veteran's multiple 
sclerosis and whether it is at least as 
likely as not that the multiple 
sclerosis is etiologically related to 
any findings noted in service or within 
the seven year presumptive period 
following service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement of 
service connection for multiple 
sclerosis.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




